The information in this case charges that on July 30, 1922, the defendant, Gus Logan, did have in his possession four gallons of corn whisky, with the unlawful intent to sell the same. His trial resulted in a verdict of guilty, and fixing his punishment at a fine of $50 and confinement in the county jail for a period of 30 days. He appealed from the judgment rendered on the verdict, but no brief has been filed, and no appearance made in his behalf in this court.
An examination of the record discloses that the evidence is sufficient to sustain the verdict, and there is no prejudicial error in the rulings upon the admission of testimony, and the instructions fully state the law applicable to the case.
The judgment of the lower court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.